Citation Nr: 1227254	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  09-34 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bladder cancer, claimed as secondary to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1946 to April 1947.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO). 

The Veteran's September 2009 Substantive Appeal reflects that he wished to present testimony before a member of the Board at a Travel Board hearing.  The Veteran was scheduled for such a hearing in July 2011.  In June 2011, the Veteran's representative withdrew his request for a hearing and asked that his claim be adjudicated on the evidence of record.  

This claim was previously before the Board in September 2011, at which time the Board remanded the Veteran's case for further development.  The Board acknowledges that it has a duty to ensure compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  For reasons explained in greater detail below, however, the Board does find substantial compliance with its remand instructions, and determines that the case may move forward without prejudice to the Veteran.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's remand would be required, not strict compliance).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDING OF FACT

There is no competent evidence of a link between the Veteran's in-service asbestos exposure and his bladder cancer.  


CONCLUSION OF LAW

The criteria for service connection for bladder cancer have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2008 - prior to the initial RO decision in this matter - that addressed the notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  This notice informed the Veteran of all of the elements of how service connection is established, including how VA assigns disability ratings and how an effective date is established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's post-service VA treatment and records of his private medical treatment.  As explained below, despite attempts to obtain the Veteran's service treatment records, they are not available.  The Veteran was afforded a VA compensation and pension examination.  Though the Veteran had initially requested the opportunity to testify at a Travel Board hearing, in a June 2011 letter, his representative withdrew the Veteran's request.  

As noted above, the Board remanded the Veteran's claim in September 2011.  Specifically, the Board directed that the Veteran undergo a VA examination to determine the etiology of his claimed condition.  A review of the Veteran's claims file reveals that he underwent such an examination in November 2011, and that the examiner offered an opinion as to the etiology of the Veteran's bladder cancer.  The Board thus finds substantial compliance with its June 2011 remand instructions.  See D'Aries, 22 Vet. App. at 105.  As the requested development has been completed, the case may proceed without prejudice to the Veteran.  Stegall, 11 Vet. App. at 271.

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Entitlement to Service Connection for Bladder Cancer

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic; continuity is also required where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must find medical evidence that the Veteran currently suffers from a disability, medical evidence (or, in certain circumstances, lay evidence) of an in service incurrence or aggravation of that disability, and probative evidence of a nexus between the present disability and the disability claimed in service.  Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).  

With specific requests to claims based on asbestos exposure, the United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze a veteran's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  While there is no specific statutory guidance and the Secretary has not promulgated regulations with regard to asbestos related claims, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual) guides the Board on service connection claims for disabilities resulting from asbestos exposure.

The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  Manual, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at Subsection (a).  Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection (f).

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b).

The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  Id. at Subsection (d).  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h).

Also, the Board notes that the Veteran's service treatment records are not available.  Though the RO attempted to obtain these records, it appears that they were destroyed in a 1973 fire.  In appeals where a veteran's service treatment records are unavailable, there is a heightened obligation to assist the appellant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

Again, the Veteran seeks service connection for his bladder cancer, a condition which he contends is related to in-service asbestos exposure.  For the reasons that follow, his claim shall be denied.  

First, the Board acknowledges that the Veteran has suffered from bladder cancer.  An August 2007 private treatment record reflects that the Veteran was diagnosed as suffering from bladder cancer, specifically a "high grade papillary urothelial carcinoma and areas of in-situ urothelial carcinoma."  His VA treatment records similarly reflect that he suffered from this condition.  

Next, the Board concedes that the Veteran was exposed to asbestos during his active service.  In a March 2008 letter, the Veteran stated that while stationed in Okinawa, he worked as a supply clerk.  As part of his duties, he drilled holes through frozen food lockers to hold them together.  He stated that the lockers were insulated with asbestos, and that he was exposed during this work.  He stated that he had not worked with or around asbestos outside of the military.  In a February 2009 letter, the Veteran again described his in-service asbestos exposure.  He stated that he participated in screwing together food lockers, and that the walls of the lockers were insulated with asbestos.  He stated that he worked on around twenty lockers, and when he encountered asbestos, he would simply push it out of the way.  He reiterated these contentions in his March 2009 Notice of Disagreement and his September 2009 Substantive Appeal.  

Given that the Veteran's service treatment records have not been obtained - and in light of the heightened duties that this fact imposes on the Board - the Board shall resolve all reasonable doubt in the Veteran's favor and concede that he was exposed to asbestos during his active service.  

The Veteran's claim fails, however, because the competent evidence of record does not associate his bladder cancer with his in-service asbestos exposure.  The Veteran underwent a VA examination in November 2011.  After examining the Veteran, the examiner concluded that that the Veteran's history of bladder cancer is less likely as not associated with his history of asbestos exposure.  The examiner stated that asbestos exposure is not linked to primary bladder cancer.  He noted the language from the VA Manual regarding asbestos claims, but noted that he was not aware of any link between asbestos exposure and bladder cancer.  

The Veteran himself certainly contends that his bladder cancer is related to his in-service asbestos exposure.  While the Board recognizes the sincerity of the Veteran's argument, the Veteran is not competent to offer his opinion regarding the etiology of his bladder cancer.  Lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Court in Jandreau also explained that while lay witnesses may be competent to provide diagnoses in easy cases, there are still many circumstances requiring professional evidence.  To illustrate this point, the Court provided the example that a veteran may be competent to identify a simple condition such as a broken leg, but may not be competent to identify other conditions such as a form of cancer.  Jandreau, 492 F.3d at 1377 n. 4.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.  

In this case, much as in Jandreau, determining the etiology of the Veteran's cancer requires specialized medical training and is not susceptible to lay opinions on etiology.  Again, in Jandreau, the Court explained that lay evidence may not be competent to identify certain conditions, including a form of cancer.  Jandreau, 492 F.3d at 1377 n. 4.  This case is similar to that from Jandreau, and the Veteran's statement alone cannot serve as the required nexus opinion to grant service connection.  

The Veteran also contends, however, that he has been informed by his doctors that his cancer is related to his in-service asbestos exposure.  In an August 2010 letter, for instance, the Veteran stated that he was informed by his doctor that his cancer was due to his handling asbestos.  The August 2007 private treatment record mentioned earlier also contains a handwritten note that "asbestos is known to cause this tumor in the blatter [sic]."  

Despite the Veteran's assertion, however, there is no medical evidence in his claims file linking his bladder cancer to his in-service asbestos exposure.  Indeed, the note at the bottom of the private treatment record appears to be added by the Veteran himself.  Notably, the penmanship is similar to that seen on letters written by the Veteran, and the note misspells the word "bladder" as "blatter."  

The Board is mindful that lay evidence may be competent if the layperson is reporting a contemporaneous medical diagnosis or if lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  Neither situation is present here.  The Veteran is not reporting a contemporaneous diagnosis, but rather attempting to report an opinion on etiology which is unsupported and uncorroborated by any other medical evidence of record.  This fact undercuts the second situation, as there is no evidence of a later diagnosis or opinion on etiology from a medical professional supporting the Veteran's theory.  

Accordingly, the Board finds that the only competent medical evidence of record indicates that his bladder cancer is not related to his in-service asbestos exposure, and service connection is therefore not warranted.  


ORDER

Service connection for bladder cancer, claimed as due to asbestos exposure, is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


